Exhibit 10.1

 

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

RESTRICTED STOCK AGREEMENT

 

Notice of Grant

 

Varian Semiconductor Equipment Associates, Inc. (the “Company”) hereby grants
you, [                    ] (the “Employee”), [                    ] shares of
the Company’s common stock, par value $0.01 per share (the “Shares”), as
“Restricted Stock” under the Company’s Amended and Restated Omnibus Stock Plan
(the “Plan”). The date of grant of the Shares is [                    ], 200[  ]
(the “Grant Date”). Subject to the provisions of Appendix A (attached) and of
the Plan, the Restricted Stock shall vest as follows:

 

Total Number of Shares of Restricted Stock:

 

Scheduled Vesting Dates:

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

[1 YEAR FROM GRANT DATE]

    

[1 YEAR AND 1 QUARTER FROM GRANT DATE]

    

[1 YEAR AND 2 QUARTERS FROM GRANT DATE]

    

[1 YEAR AND 3 QUARTERS FROM GRANT DATE]

    

[2 YEARS FROM GRANT DATE]

    

[2 YEARS AND 1 QUARTER FROM GRANT DATE]

    

[2 YEARS AND 2 QUARTERS FROM GRANT DATE]

    

[2 YEARS AND 3 QUARTERS FROM GRANT DATE]

    

[3 YEARS FROM GRANT DATE]

    

[3 YEARS AND 1 QUARTER FROM GRANT DATE]

    

[3 YEARS AND 2 QUARTERS FROM GRANT DATE]

    

[3 YEARS AND 3 QUARTERS FROM GRANT DATE]

    

[4 YEARS FROM GRANT DATE]

    



--------------------------------------------------------------------------------

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF THIS AGREEMENT.

 

VARIAN SEMICONDUCTOR EQUIPMENT

ASSOCIATES, INC.

  EMPLOYEE By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:   Chairman of the Board   [                    ]



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

This Appendix A and the accompanying Notice of Grant are collectively referred
to as the “Agreement.” Capitalized terms used but not defined in the Agreement
shall have the meanings assigned to such terms in the Plan.

 

1. Grant. The Company hereby issues the Shares to the Employee under the Plan
for past services and as a separate incentive in connection with his or her
employment and not in lieu of any salary or other compensation for his or her
services, subject to all of the terms and conditions in this Agreement and the
Plan.

 

2. Shares Held in Book Entry. The Shares will be held in book entry by the
Company’s transfer agent in the name of the Employee for that number of Shares
issued to the Employee. The Company shall not be required (i) to transfer on its
books any of the Shares which have been transferred in violation of any of the
provisions set forth in this Agreement or (ii) to treat as owner of such Shares
or to pay dividends to any transferee to whom such Shares have been transferred
in violation of any of the provisions of this Agreement.

 

3. Vesting Schedule. Except as provided in Paragraphs 4 and 5, the Shares of
Restricted Stock awarded by this Agreement shall vest as described in the Notice
of Grant. Shares of Restricted Stock shall not vest in accordance with any of
the provisions of this Agreement unless the Employee shall have been
continuously employed by the Company or by one of its Affiliates from the Grant
Date until the date such vesting is deemed to have occurred.

 

4. Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares of Restricted Stock at any time. If so accelerated, such
Shares shall be considered as having vested as of the date specified by the
Committee.

 

5. Death, Disability and Retirement. If a Termination of Service occurs by
reason of the Employee’s death, Disability or Retirement, the vesting of the
balance of the Shares of Restricted Stock which have not vested as of
immediately prior to such Termination of Service shall be fully accelerated
effective as of such Termination of Service.

 

6. Forfeiture. Except as provided in Paragraphs 4 and 5, the balance of the
Shares of Restricted Stock which have not vested at the time of the Employee’s
Termination of Service shall thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company. The
Employee hereby appoints the Secretary of the Company with full power of
substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the Shares to the
Company upon such Termination of Service.

 

7. Withholding of Taxes. The Employee acknowledges and agrees that the Company
has the right to deduct from payments of any kind otherwise due to the Employee
any federal, state or local taxes of any kind required by law to be withheld
with respect to the



--------------------------------------------------------------------------------

issuance of the Shares to the Employee or the vesting of any Shares. The
Employee may elect to satisfy any such income tax withholding requirement by
delivering vested Shares or other already-owned shares of Common Stock, subject
to the absolute discretion of the Committee to disallow satisfaction of such
withholding by the delivery of Common Stock. If the Employee fails to remit to
the Company such withholding amount within the time period specified by the
Committee (in its discretion), the Shares may be forfeited.

 

8. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates (which may be in book entry form) representing such Shares shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee or the Escrow Agent. Except as
provided in Paragraph 10, after such issuance, recordation and delivery, the
Employee shall have all the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares.

 

9. No Effect on Service. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, subject to any written,
express employment with the Employee, nothing in this Agreement or the Plan
shall confer upon the Employee any right to continue to be employed by the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company or the Affiliate, which are hereby expressly reserved, to
terminate the employment of the Employee at any time for any reason whatsoever,
with or without good cause. Such reservation of rights can be modified only in
an express written contract executed by a duly authorized officer of the Company
or the Affiliate employing or otherwise engaging the Employee. For purposes of
this Agreement, the transfer of the employment of the Employee between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Nothing herein contained shall affect the
Employee’s right to participate in and receive benefits under and in accordance
with the then current provisions of any pension, insurance or other employee
welfare plan or program of the Company or any Affiliate.

 

10. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Common
Stock shall be increased, reduced or otherwise changed, and by virtue of any
such change the Employee shall in his or her capacity as owner of unvested
Shares of Restricted Stock which have been awarded to him or her (the “Prior
Shares”) be entitled to new or additional or different Shares of stock or
securities (other than rights or warrants to purchase securities), such new or
additional or different Shares or securities shall thereupon be considered to be
unvested Shares of Restricted Stock and shall be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to this Agreement and the Plan. If the Employee receives rights or warrants with
respect to any Prior Shares, such rights or warrants may be held or exercised by
the Employee, provided that until such exercise any such rights or warrants and
after such exercise any Shares or other securities acquired by the exercise of
such rights or warrants shall be considered to be unvested Restricted Stock and
shall be subject to all of the conditions and restrictions which were applicable
to the Prior Shares pursuant to the Plan and this Agreement. The Committee in
its absolute discretion at any time



--------------------------------------------------------------------------------

may accelerate the vesting of all or any portion of such new or additional
Shares of stock or securities, rights or warrants to purchase securities or
Shares or other securities acquired by the exercise of such rights or warrants.

 

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 35 Dory Road, Gloucester, Massachusetts 01930, or at such other address as
the Company may hereafter designate in writing.

 

12. Grant is Not Transferable. Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated.

 

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

14. Conditions for Issuance of Certificates for Stock. The Shares of stock
deliverable to the Employee may be either previously authorized but unissued
Shares or issued Shares which have been reacquired by the Company. The Company
shall not be required to issue any Shares hereunder prior to fulfillment of all
the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; and (b) the
completion of any registration or other qualification of such Shares under any
state or federal law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Committee may establish from time to time for reasons of administrative
convenience.

 

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law.

 

17. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.



--------------------------------------------------------------------------------

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.